Citation Nr: 1020451	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-31 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an effective date earlier than December 12, 
2008, for the grant of service connection for laryngeal 
cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service in the United 
States Army from April 1969 to December 1971, including 
approximately one year in Vietnam as a medic.  He was awarded 
the Army Commendation Medal with 'V' device.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2009 rating decision issued by the above Department 
of Veterans Affairs (VA) Regional Office (RO) which, in 
pertinent part, granted service connection for laryngeal 
cancer and assigned an effective date of December 12, 2008.

In his August 2009 VA Form 9, the appellant submitted a 
written request for a Board videoconference hearing.  The 
appellant was subsequently sent a letter, on March 5, 2010, 
notifying him that he had been scheduled for his requested 
Board videoconference hearing on May 11, 2010.  However, the 
appellant failed to report for that hearing.  In addition, 
the appellant has not presented any good cause for his 
failure to appear, nor has he asked that the hearing be 
rescheduled.  Therefore, the request for a Board hearing is 
deemed withdrawn and the Board will continue with the appeal.  
See 38 C.F.R. § 20.704(d).

The issue of entitlement to service connection for diabetes 
mellitus on a new and material evidence basis has been raised 
by the record, but that issue has not been adjudicated by the 
RO.  Therefore, the Board does not have jurisdiction over 
that issue, and it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The appellant was separated from active military service 
in December 1971; he did not raise a claim of entitlement to 
service connection for a throat disorder or swallowing 
problem within one year after his discharge from service.

2.  In a November 2007 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
difficulty swallowing; the appellant was notified that same 
month, but did not appeal.

3.  The appellant was diagnosed with laryngeal cancer in 
December 2008.

4.  On December 12, 2008, the RO received the appellant's 
claim of entitlement to service connection for laryngeal 
cancer.

5.  The RO has assigned an effective date of December 12, 
2008, for the grant of service connection for laryngeal 
cancer.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 12, 
2008, for the grant of service connection for laryngeal 
cancer have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 

accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The appellant's earlier-effective-date claim arises from his 
disagreement following the initial grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court), quoting from the legislative history of the 
VCAA, has held that, in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated - it has been proven, 
thereby rendering notice under 38 U.S.C.A. § 5103(a) no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473, 491 (2006).  See also Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

Moreover, the United States Supreme Court has held that, even 
if there has been an error in VCAA notice, it should not be 
presumed prejudicial, and that the burden of showing harmful 
error rests with the party raising the issue, to be 
determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
alleged any prejudicial or harmful error in VCAA notice, and 
the Board perceives none, particularly in view of Dingess, 
supra.

All relevant facts with respect to the appellant's claim 
addressed in the decision below have been properly developed.  
Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



II.  The Merits of the Claim

In adjudicating an appeal, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) whether 
the weight of the "positive" evidence in favor of the claim 
is in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.  Otherwise, in the 
case of evidence from a private physician, the date of 
receipt of any record or report will be accepted as the date 
of receipt of a claim.  38 C.F.R. § 3.157(b)(2).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  If the claimant does not initiate an appeal 
within one year, or if the claimant fails to perfect the 
appeal by filing a timely substantive appeal, or if the 
claimant initiates a timely appeal and the appeal is later 
withdrawn or denied, the disallowance becomes final.  See 
38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award 
based on a subsequently filed application for benefits can be 
made effective no earlier than the date of the new 
application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 
38 C.F.R. §§ 3.156(c), 3.400(q), (r).

The Court has held that when a Veteran makes a claim, he or 
she is seeking service connection for symptoms regardless of 
how those symptoms are diagnosed or labeled).  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In this case, the appellant 
is seeking service connection for laryngeal cancer, which 
condition was initially manifested by symptoms of a sore 
throat, pain with swallowing, and a lump in his throat.

A review of the medical evidence of record reveals that the 
Veteran's service medical treatment records contain no 
mention of any chronic throat complaints, findings, or 
symptoms, and no diagnosis of laryngeal cancer.  In addition, 
the appellant made no mention of any condition of his throat 
in his claims for service connection submitted in May 1977, 
and December 1989.  The appellant underwent a VA general 
medical examination in August 1996.  Examination of his 
throat was negative and examination of his neck revealed no 
nodes or nodules; the examiner did not diagnose any throat 
disorder.  The appellant underwent a medical evaluation in 
connection with his claim for Social Security Administration 
disability benefits in 2002; the review of systems did not 
include any mention of any throat difficulties or problems 
with swallowing.  On physical examination, there was no 
erythema in the appellant's throat and there was no 
adenopathy found in his neck.  In addition, VA medical 
treatment records, dated between 1980 and 2006, contain no 
mention of any swallowing difficulty, throat disorder or 
laryngeal cancer.

In this case, the appellant was separated from active service 
in December 1971, and in May 1977 he submitted a VA Form 21-
526 (Veteran's Claim for Compensation or Pension) in which he 
claimed service connection for malaria; he did not include 
any mention of any throat symptoms or swallowing disorder.  
Thus, there is no evidence indicating that the appellant 
submitted a claim of entitlement to service connection for 
laryngeal cancer or any other throat or swallowing disorder 
within one year after his December 1971 discharge from active 
service.  Therefore, assignment of an effective date back to 
the day following discharge is not possible.  Instead, as 
prescribed by law, the appropriate effective date is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The appellant's next application for compensation after 1977 
was contained in a VA Form 21-526 that was received in 
December 1989.  The appellant submitted claims for service 
connection for a rib cage disorder, a right eye injury and 
posttraumatic stress disorder.  Again, he did not include any 
mention of any throat symptoms or swallowing disorder.

On November 3, 2006, the RO received a VA Form 21-4138 
(Statement in Support of Claim), in which the appellant, in 
part, presented a claim of entitlement to service connection 
for problems swallowing.  In November 2007, the appellant was 
informed by the RO that his claim of service connection for 
swallowing difficulty had been denied.  There is no 
indication that the letter was not delivered by the U.S. 
Postal Service, nor is there any allegation of record that 
the appellant did not receive that notice letter.  The record 
indicates that the pertinent correspondence was sent to the 
appellant at the address he provided with his claim for 
service-connected disability compensation.  Because the 
November 21, 2007, notice letter had not been returned as 
undelivered, the law presumes the appellant received it, in 
the absence of clear evidence to the contrary.  See Davis v. 
Principi, 17 Vet. App. 29, 37 (2003); Leonard v. Brown, 10 
Vet. App. 315, 316 (1997); Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992).  It is therefore presumed that the letter 
was received by the appellant.  

The November 21, 2007, letter also informed the appellant 
that he could appeal the decision at any time within one year 
from the date of the letter.  No further communication was 
received by the RO from the appellant concerning his claim 
for problems in swallowing.  He did not appeal the November 
2007 denial of service connection for difficulty swallowing 
within one year, so that rating decision is final.  
38 U.S.C.A. §§ 7104, 7105.  Consequently, the receipt of new 
and material evidence was required to reopen the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The next communication from the appellant relating to a 
throat condition or problems swallowing was received on 
December 12, 2008, when he contacted the RO by telephone and 
indicated that he was seeking service connection for 
lymphatic cancer.  The appellant subsequently submitted a 
written statement requesting service connection for cancer of 
the lymph nodes secondary to herbicide exposure.  That 
statement was received on December 17, 2008.  The RO 
subsequently obtained private treatment records on February 
24, 2009.  These records revealed the appellant had been 
afforded a consultation at the Cheyenne Regional Medical 
Center in December 2008, and the associated report indicates 
that the appellant underwent a fiber optic laryngoscopy on 
December 1, 2008; this procedure revealed an apparent 
malignancy involving the right supraglottic larynx.  A 
surgical biopsy subsequently confirmed the presence of a 
carcinoma.  


On May 26, 2009, the RO received additional private medical 
treatment records.  A note, dated November 20, 2008, states 
that the appellant was complaining about a lump in his throat 
that had been there for about three months.  On physical 
examination, the appellant had some minimal adenopathy.  The 
examining physician rendered a diagnosis of cervical 
lymphadenitis.

In this case, the appellant's December 12, 2008, telephone 
call constituted an informal claim for service connection for 
laryngeal cancer.  A formal claim for service connection for 
laryngeal cancer was received on December 17, 2008, which was 
within one year of the December 12, 2008 informal claim and 
therefore must be treated, for effective date purposes, as 
having been filed in connection with the claim.  38 C.F.R. 
§ 3.156(b).

Given the facts as applied to the applicable law, a grant of 
an earlier effective date is clearly not warranted.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  

As noted above, when a claim for service connection benefits 
is filed withina year of the veteran's separation from the 
service, the effective date of an award of disability 
compensation is the date following separation from active 
service.  However, in this instance, the claim for service 
connection for problems swallowing was not filed until 
November 2006, more than one year after the appellant's 
separation from service.  Therefore, with all due respect for 
the Veteran's sincere belief in the merit of his contention, 
the effective date for service connection cannot be the day 
after his separation from service despite his contention that 
he has been "carrying" the cancer since the 1970s.

The effective date for service connection also cannot be the 
date the appellant's original application for benefits was 
received by the RO - November 3, 2006.  Clearly, the 
appellant's claim for service connection for swallowing 
difficulties was disallowed in the November 2007 rating 
action.  The notice letter clearly stated that he had one 
year from the date of the denial to appeal; the appellant did 
not submit any communication whatsoever concerning problems 
with his throat or swallowing within the next year.  This 
rating decision is now final.  Unless specifically provided 
otherwise, as stated above, the effective date of an award 
based on a claim reopened after final adjudication is fixed 
in accordance with the facts found, but may be no earlier 
than the date of receipt of the request to reopen the claim.   

The issue of service connection for the appellant's laryngeal 
cancer disability was actually a claim to reopen the issue of 
entitlement to service connection for problems swallowing 
that was eventually granted on the basis of the submission of 
new and material evidence that showed a current diagnosis of 
laryngeal cancer.  As noted, the effective date of an award 
of service connection based on new and material evidence 
following an earlier denial is the date of receipt of claim 
or date entitlement arose, whichever is later.  In this case, 
the appellant's December 12, 2008, telephone call was viewed 
by the RO as an informal claim for service connection for 
herbicide-related cancer.  However, there is nothing in the 
evidence of record submitted between November 21, 2007, and 
December 12, 2008, that could be construed as a claim to 
reopen the service connection claim for a throat disorder or 
for a condition manifested by problems swallowing.  

In addition, the appellant has not raised a claim of clear 
and unmistakable error (CUE) as to any prior final RO 
decision.  Nor has he alleged that he submitted an appeal of 
the November 2007 denial or that he submitted a claim to 
reopen dated before December 12, 2008.  The claims file is 
devoid of any communication from the appellant dated after a 
December 2006 written statement indicating that he was having 
trouble swallowing and before the December 12, 2008, informal 
application for benefits.  Therefore, review of the RO's 
November 2007 determination is not currently possible, and 
there is no indication of the existence of any informal or 
formal request to reopen dated before December 12, 2008.  
Thus an effective date earlier than the currently assigned 
date is not available.

The assignment of an effective date earlier than December 12, 
2008, is also not warranted even when, arguendo, the claim 
for service connection for laryngeal cancer is viewed as an 
original claim.  As stated above, the general effective date 
provisions of an award of disability compensation based on an 
original claim for direct service connection or a claim 
reopened after final disallowance shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).  It was not until February 2009 
that the RO received private medical records reflecting a 
December 1, 2008, diagnosis of an apparent malignancy 
involving the right supraglottic larynx.  The private 
treatment records received in February 2009 also indicated 
that the appellant's throat complaints had dated back for 
just a few months.  Thus, December 12, 2008, the earliest 
date that may be assigned for the grant of service connection 
for laryngeal cancer because that is the date of the 
appellant's informal claim.  Nothing in the pertinent statute 
or regulations provides for any earlier date than that 
assigned by the RO.

Therefore, because the RO has granted benefits as of the date 
the appellant first submitted an informal claim for service 
connection, it has already assigned the earliest possible 
effective date for the grant of such benefits.  In light of 
the foregoing, the December 12, 2008, date must be accepted 
as the date of claim for purposes of determining an effective 
date for the grant of service connection.

There can be no doubt from review of the evidentiary record 
that the Veteran rendered honorable and faithful service to 
our Nation, for which the Board is grateful, and that the 
appellant is sincere in his belief that his award of service 
connection for laryngeal cancer should be effective back to 
the 1970s.  However, while the Board has carefully reviewed 
the record in depth, it has been unable to identify a basis 
upon which the benefit sought may be granted.  

The Board has considered the doctrine of resolving reasonable 
doubt in favor of the Veteran, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  The Board is unable to identify a 
reasonable basis for granting an effective date earlier than 
December 12, 2008, for service connection for laryngeal 
cancer.  Gilbert v. Derwinski, supra; 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date earlier than December 12, 
2008, for the award of service connection for laryngeal 
cancer is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


